DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 In response to a Restriction Requirement mailed on 12/23/2021, the Applicant elected without traverse Group I (claims 1-6) and withdrew claims 7-10 of the non-elected Group II in a reply filed on 02/09/2022.
Currently, claims 1-6 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/18/2021. The IDS has been considered.
Drawings
The drawings are objected to because the reference numbers of the two layers included in the elements 22 and 25 and the reference number of the layer between elements 8 and 11 in Fig. 2 are blurry that makes these numbers difficult to identify. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) Array Substrate Display Panel[[,]] and Array Substrate Design Improving Aperture Ratio 
(Clean Version) Array Substrate Display Panel and Array Substrate Design Improving Aperture Ratio
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0122883 A1 to Beak et al. (“Beak”).

    PNG
    media_image1.png
    528
    558
    media_image1.png
    Greyscale

Regarding independent claim 1, Beak in Figs. 1-2, 4 and Annotated Fig. 2 teaches an array substrate (structure shown in Fig. 2), comprising a display region DA (Fig. 1, Annotated 
a substrate sub (Annotated Fig. 2); 
a first transparent layer 142 (¶ 30, lower storage electrode 142 is a transparent conductive layer) disposed on the substrate sub corresponding to the display region DA; 
an interlayer insulating layer 116 (¶ 28, interlayer insulation film 116) disposed on the substrate sub; and 
a second transparent layer 144 (¶ 30, upper storage electrode 144 is a transparent conductive layer) disposed on the interlayer insulating layer 116.
Regarding claim 2, Beak in Fig. 2 and Annotated Fig. 2 further teaches the substrate sub positioned in the non-display region NA is sequentially laminated with: 
an active layer 104 (¶ 25, second active layer 104) disposed on the substrate sub, wherein the active layer 104 is disposed in a same layer (Fig. 2, in the layer 116) as the first transparent layer 142; 
a gate insulating layer 112 (¶ 43, gate insulation pattern 112) disposed on the active layer 104; and 
a gate 106 (¶ 24, second gate electrode 106) disposed on the gate insulating layer 112; 
wherein the interlayer insulating layer 116 comprises at least two first contact holes 124S, 124D (¶ 28, second source contact hole 124S and second drain contact hole 124D) disposed in the interlayer insulating layer 116.
Regarding claim 3, Beak in Fig. 2 and Annotated Fig. 2 further teaches the interlayer insulating layer 116 disposed in the non-display region NA is further provided with a composite 
Regarding claim 6, Beak in Figs. 1-2 further teaches an organic light-emitting diode display panel (¶ 19-¶ 20, an organic light emitting display device would include an organic light emitting display panel for displaying image), comprising an array substrate (Fig. 2) as claimed in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of US 2006/0113549 A1 to Den et al. (“Den”).
Regarding claim 5, Beak in Fig. 2 and Annotated Fig. 2 teaches the substrate sub comprises: 
a first substrate 101 (¶ 50, substrate 101); 
a light-shielding layer 102 (¶ 50, light-shielding layer 102) disposed on the first substrate 101 in the non-display region NA; and 
a buffer layer 114 (¶ 52, buffer film 114) disposed on the light-shielding layer 102 and the first substrate 101.
However, Beak does not explicitly disclose the first substrate is a glass substrate.
Den recognizes a need for a substrate that light from a light-emitting layer can emit through (¶ 15 & ¶ 125). Den satisfies the need by forming a substrate with transparent film including glass (¶ 141).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is  objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, a pixel electrode layer disposed on the planarization layer and connected to the metal layer through the second contact hole; and Page 2 of 5a pixel definition layer disposed on the planarization layer and partially covered on the pixel electrode layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895           

/JAY C CHANG/Primary Examiner, Art Unit 2895